DETAILED ACTION
Allowable Subject Matter
Claim(s) 3, 4, 6 – 11, 13, 15, and 17 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Yoo et al (US 2005/0089094), teaches an apparatus for video encoding, comprising a processor, configured to perform: determining, for a current block being encoded in a picture, an intra prediction mode for each of a plurality of sub-blocks subdivided from the current block; determining, based on the determined intra prediction mode for each of the plurality of sub-blocks, a corresponding dependency number indicating a number of other ones of the plurality of sub-blocks each of the plurality of sub-blocks used for spatial prediction; determining a scan order of the plurality of sub-blocks based on the determined corresponding dependency number for each of the plurality of the sub- blocks; and encoding the current block using the determined scan order of the plurality of sub-blocks. However, the closest prior art does not teach wherein the scan order is determined in that if two sub-blocks of the plurality of the sub-blocks have same determined dependency numbers, a z-scan order is used for scanning the two sub-blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487